427 N.W.2d 674 (1988)
In re Petition for Disciplinary Action against Nels W. TRUELSON, an Attorney at Law of the State of Minnesota.
No. C2-88-1278.
Supreme Court of Minnesota.
August 29, 1988.

ORDER
Following the filing of a petition charging the respondent with misconduct justifying the imposition of public discipline, the respondent and the Director entered into a stipulation recommending indefinite suspension. By the terms of the stipulation, the respondent has waived all of his rights afforded him pursuant to Rule 14, Rules on Lawyers Professional Responsibility and has unconditionally admitted the allegations of the petition. In general those allegations charged the respondent with failure to adequately communicate with clients and to respond to discovery requests and court's order compelling discovery in two separate matters. He was likewise charged with failing to respond to request to commence collection proceedings for a number of months. Finally, it was alleged that respondent had failed to cooperate with the disciplinary investigation in violation of Rule 25, Rules on Lawyers Professional Responsibility and In re Cartwright, 282 N.W.2d 548 (Minn.1979).
The court having considered the petition, the admissions of the respondent and the stipulation NOW ORDERS:
1. The respondent forthwith shall be indefinitely suspended from the practice of law in Minnesota.
2. The respondent may apply for reinstatement provided that the respondent furnishes to the court proof that all the requirements of Rule 18, Rules on Lawyers Professional Responsibility have been met. Respondent shall not be reinstated unless he provides written verification that he has devised office procedures which will insure prompt responses to correspondence, telephone calls and other important communications from clients, courts, and other persons interested in matters which respondent *675 will be handling and which will insure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
3. Respondent shall pay to the Director as costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility the sum of $750 within 60 days from the date of this order.